Citation Nr: 0737642	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
heart disease with hypertension, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for diabetes 
mellitus with peripheral vascular disease and lower extremity 
peripheral neuropathy, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The veteran's appeal initially included a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability.  However, this benefit was 
granted in an October 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In the present case, the veteran was issued a VCAA letter in 
conjunction with his claims in January 2003.  This letter, 
however, is inadequate on several grounds.  First, the letter 
contains a description of the type of evidence necessary to 
substantiate service connection claims, rather than increased 
evaluation claims.  Second, the veteran was not notified that 
he should provide all relevant evidence in his possession.  
Corrective action is thus required on this matter.  38 C.F.R. 
§ 19.9.

Also, during his October 2005 VA hearing, the veteran 
reported VA medical treatment for his disorders at the 
Philadelphia VA Medical Center (VAMC) in the past year.  
While a November 2005 deferred rating decision contains a 
request that records of such treatment be printed out, there 
is no indication from the claims file that this was ever 
accomplished.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the veteran was last examined for his hypertensive 
heart disease in April 2003, and the report of this VA 
examination is very cursory, with a history of 3-5 metabolic 
equivalents (METs) listed but no other pertinent findings 
provided.  He noted during his October 2005 hearing that this 
disorder had been progressively getting worse.  Particularly 
since a July 2004 disability examination report contains a 
notation of a history of congestive heart failure, a more 
thorough examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  See 38 C.F.R. § 4.104, Diagnostic Code 7007.

Finally, the Board notes that the RO has not to date given 
adequate consideration as to whether lower extremity 
peripheral neuropathy, peripheral vascular disease, and 
hypertension should be evaluated as separate disorders, as 
asserted by the veteran's representative in a November 2007 
informal hearing presentation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 3; 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note 1.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  All records of medical treatment from 
the Philadelphia VAMC dated since January 
2005 should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his hypertensive heart 
disease with hypertension.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  
Specific findings should include blood 
pressure readings; a list of all 
medications; a description of the 
veteran's workload in terms of METs 
resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; the veteran's 
ejection fraction in percentage terms; 
and opinions as to the presence of 
chronic congestive heart failure and/or 
left ventricular dysfunction.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims for 
increased evaluations for hypertensive 
heart disease with hypertension and 
diabetes mellitus with peripheral 
vascular disease and lower extremity 
peripheral neuropathy should be 
readjudicated.  Full consideration must 
be given to the question of whether 
separate evaluations are warranted for 
lower extremity peripheral neuropathy, 
peripheral vascular disease, and 
hypertension. If the determination of any 
of these matters remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



